DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Request for Reconsideration
Applicant's response filed on 04/18/2022 has been entered and carefully considered.
Response to Arguments
Applicant’s arguments filed on 04/18/2022, with respect to claims 1. 8, and 15 have been fully considered and are persuasive. The 35 U.S.C. 101 rejection  and the 35 U.S.C. 102(a)(1) rejection of claims 1, 8, and 15 has been withdrawn.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1, 8, and 15 are allowable over the prior art of record because none of the prior art teach calculating, by the one or more processors, an expected value of each data center parameter based on the generated template; based on the expected value of each data center parameter, computing, by the one or more processors, a power usage effectiveness associated with the data center. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Claims 2-7, 9-14, and 16-20 are considered allowable based on their respective dependence on allowed claims 1, 8, and 15.
Radibratovic et al. disclose a method for calculating power usage effectiveness (PUE) in a data center (102) (see Fig.1, abstract, par. [0103]: calculate the PUE), the method comprising: based on a historical data of the data center, generating, by one or more processors, a template (a base-line model) for each data center parameter of a plurality of data center parameters (para. [0058], [0110])(para. 104: It should be realized that the base-line model may be created using historical data of electrical system 102 and an approximate accounting of the equipment of the data center, where historical data of electrical system 102 comprise the system parameters output from the sensors 104, 106, 108 (see para. [0032])). However, Radibratovic et al. do not disclose calculating, by the one or more processors, an expected value of each data center parameter based on the generated template; based on the expected value of each data center parameter, computing, by the one or more processors, a power usage effectiveness associated with the data center. 
Langborg Hansen et al. disclose a method of measuring efficiency of a data center. The method includes the acts of identifying at least one space within a computer-implemented model of a data center, the at least one space including a first equipment group consuming at least one shared resource provided by at least one shared resource provider, determining an amount of power consumed by the first equipment group, determining an amount of the at least one shared resource consumed by the first equipment group, determining an amount of power consumed by the at least one shared resource provider in providing the amount of the at least one shared resource to the first equipment group, calculating a loss incurred by the first equipment group based on the amount of power consumed by the first equipment group, calculating a loss incurred by the at least one shared resource provider based on the amount of power consumed by the at least one shared resource provider, and calculating an efficiency metric for the at least one space based on the amount of power consumed by the first equipment group, the amount of power consumed by the at least one shared resource provider, the loss incurred by the first equipment group, and the loss incurred by the at least one shared resource provider. However, Langborg Hansen et al.  do not disclose calculating, by the one or more processors, an expected value of each data center parameter based on the generated template; based on the expected value of each data center parameter, computing, by the one or more processors, a power usage effectiveness associated with the data center. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on M-Fri from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN H LE/Primary Examiner, Art Unit 2862